Officer Performance Share Units Agreement
2017 Incentive Plan
2018 Award




Exhibit 10.68
PERFORMANCE SHARE UNITS AGREEMENT
THIS AGREEMENT (the “Agreement”), effective February __, 2018, is made by and
between PEABODY ENERGY CORPORATION, a Delaware corporation (the “Company”), and
the undersigned employee of the Company or a Subsidiary of the Company (the
“Grantee”). The Grant Date for the Performance Units (the “Performance Share
Units”) evidenced by this Agreement is February __, 2018 (the “Grant Date”).
WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and
WHEREAS, the Committee has determined that, subject to the provisions of this
Agreement and the Plan, it would be to the advantage and best interest of the
Company and its stockholders to grant the Performance Share Units evidenced
hereby to the Grantee as an incentive for his or her efforts during his or her
term of service with the Company or its Subsidiaries, and has advised the
Company thereof and instructed the undersigned officer to enter into this
Agreement to evidence these Performance Share Units.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereby agree as follows:
ARTICLE I
DEFINITIONS
Whenever the following terms are used in this Agreement, they shall have the
meanings specified below. Capitalized terms not otherwise defined in this
Agreement shall have the meanings specified in the Plan.
Section 1.1 -     “Determination Date” shall mean February 9, 2021.
Section 1.2 -     “Good Reason” shall mean (a) “Good Reason” as defined in the
Grantee’s employment agreement with the Company, if any; or (b) if the Grantee
does not have an employment agreement with the Company or such agreement does
not define Good Reason, then: (i) a material reduction, other than a reduction
that generally affects all similarly-situated executives and does not exceed 10%
in one year or 20% in the aggregate over three consecutive years, by the Company
in the Grantee’s base salary from that in effect immediately prior to the
reduction; (ii) a material reduction, other than a reduction that generally
affects all similarly-situated executives, by the Company in the Grantee’s
target or maximum annual cash incentive award opportunity or target or maximum
annual equity-based compensation award opportunity from those in effect
immediately prior to any such reduction; (iii) relocation, other than through
mutual agreement in writing between the Company and the Grantee or a secondment
or temporary relocation for a reasonably finite period of time, of the Grantee’s
primary office by more than 50 miles from the location of the Grantee’s primary
office as of the Grant Date; or (iv) any material diminution or material adverse
change in the Grantee’s duties or responsibilities as they exist as of the Grant
Date; provided, that (x) if the Grantee terminates Grantee’s employment for
“Good Reason,” the Grantee shall provide written


1

--------------------------------------------------------------------------------




notice to the Company at least 30 days in advance of the date of termination,
such notice shall describe the conduct the Grantee believes to constitute “Good
Reason” and the Company shall have the opportunity to cure the “Good Reason”
within 30 days after receiving such notice, (y) if the Company cures the conduct
that is the basis for the potential termination for “Good Reason” within such
30-day period, the Grantee’s notice of termination shall be deemed withdrawn and
(z) if the Grantee does not give notice to the Company as described in this
Section 1.2 within 90 days after an event giving rise to “Good Reason,” the
Grantee’s right to claim “Good Reason” termination on the basis of such event
shall be deemed waived.
Section 1.3 -     “Performance Period” shall mean January 1, 2018 through
December 31, 2020.
Section 1.4 -     “Plan” shall mean the Peabody Energy Corporation 2017
Incentive Plan, as amended and restated from time to time.
Section 1.5 -     “Section 409A” shall mean Section 409A of the Code and the
applicable regulations or other guidance issued thereunder.
ARTICLE II
GRANT OF PERFORMANCE SHARE UNITS
Section 2.1 -     Grant of Performance Share Units. Pursuant to Section 11 of
the Plan and authorization under a resolution of the Committee, the Company has
granted to the Grantee the target number of Performance Share Units set forth on
the signature page hereof upon the terms and subject to the conditions set forth
in this Agreement and the Plan. Subject to the degree of attainment of the
applicable Performance Goals established for these Performance Share Units, as
approved by the Committee and thereafter communicated to the Grantee (the
“Statement of Performance Goals”), the Grantee may earn from 0% to 200% of the
Performance Share Units. Each Performance Share Unit that becomes nonforfeitable
(“Vest,” “Vested,” or “Vesting”) represents the equivalent of one share of
Common Stock subject to and upon the terms and conditions of this Agreement. The
grant of Performance Share Units is made in consideration of the services to be
rendered by the Grantee to the Company or a Subsidiary and the Grantee’s
obligations under the Restrictive Covenant Agreement (as referenced in Section
4).
Section 2.2 -     No Obligation of Employment. Nothing in this Agreement or in
the Plan shall confer upon the Grantee any right to continue in the employ of
the Company or any Subsidiary or affiliate or interfere with or restrict in any
way the rights of the Company and its Subsidiaries or affiliates, which are
hereby expressly reserved, to terminate the employment of the Grantee at any
time for any reason whatsoever, with or without Cause.
Section 2.3 -     Adjustments in Performance Share Units. In the event of the
occurrence of one of the corporate transactions or other events listed in
Sections 4.2 or 13.2 of the Plan, the Committee shall make such substitution or
adjustment as provided in Sections 4.2 or 13.2 of the Plan or otherwise in the
terms of the Performance Share Units in order to equitably reflect such
corporate transaction or other event. Any such adjustment made by the Committee
shall be final and binding upon the Grantee, the Company and all other
interested persons.


2

--------------------------------------------------------------------------------




Section 2.4 -     Change in Control. In order to maintain the Grantee’s rights
with respect to the grant of Performance Share Units evidenced hereby, upon the
occurrence of a Change in Control, the Committee may take such actions with
respect to the Performance Share Units or make such modifications to the
Performance Share Units as are permitted by the Plan.
ARTICLE III
VESTING AND FORFEITURE OF PERFORMANCE SHARE UNITS
Section 3.1 -     Vesting. Unless otherwise provided in this Article III, the
Performance Share Units covered by this Agreement shall Vest to the extent that
(a) the applicable Performance Goals described in the Statement of Performance
Goals for these Performance Share Units are certified by the Committee, in its
sole discretion, as having been achieved during the Performance Period and (b)
the Grantee has remained in continuous service with the Company or a Subsidiary
through the Determination Date.
Section 3.2 -     Effect of Certain Events. Notwithstanding the foregoing
Section 3.1, prior to the Determination Date:
(a)    in the event of the Grantee’s Termination of Service either (i) within
twenty four months following a Change in Control, provided such Termination of
Service is by the Company without Cause or by the Grantee for Good Reason; or
(ii) on account of the Grantee’s death or Disability, the Performance Share
Units shall become earned and Vest on the basis of the relative achievement of
the applicable Performance Goals determined in accordance with Section 3.1 as if
the Grantee had remained in continuous service with the Company or a Subsidiary
through the Determination Date;
(b)    in the event of the earliest of: (i) a Termination of Service on account
of Retirement, or (ii) except as provided in Section 3.2(a) above, a Termination
of Service by the Company without Cause or by the Grantee for Good Reason, a
pro-rata portion of the Performance Share Units, based on the number of days
that the Grantee provided services to the Company or a Subsidiary from the
beginning of the Performance Period through the date of Termination of Service
compared to the number of days in the Performance Period, shall become earned
and Vest on the basis of the relative achievement of the applicable Performance
Goals determined in accordance with Section 3.1 as if the Grantee had remained
in continuous service with the Company or a Subsidiary through the Determination
Date; and
(c)    in the event of the earlier of (i) a Termination of Service by the
Company for Cause, and (ii) a Termination of Service by the Grantee without Good
Reason, all Performance Share Units shall terminate and the Grantee shall not be
entitled to any Performance Share Units hereunder.
Performance Share Units that are earned and Vest and become earned in accordance
with this Section 3.2 shall be settled as set forth in Article IV of this
Agreement.


3

--------------------------------------------------------------------------------




ARTICLE IV
FORM AND TIME OF PAYMENT; CONDITIONS TO GRANT AND SETTLEMENT
Section 4.1 -     Form and Time of Payment.
(a)    General. Subject to Section 4.1(c) hereof, the Grantee shall be issued
one share of Common Stock for each Vested Performance Share Unit as soon as
administratively practicable after the Determination Date, but in no event later
than March 15, 2021.
(b)    Early Termination Events. Subject to Section 4.1(c) hereof, in the event
that the Performance Share Units Vest as provided in Section 3.2(a) or (b), the
Grantee shall be issued one share of Common Stock for each Vested Performance
Share Unit as soon as administratively practicable after the Determination Date,
but in no event later than March 15, 2021.
(c)    Specified Employee. Notwithstanding anything in this Agreement to the
contrary, if the Grantee is a U.S. taxpayer under the Code, at the time of the
Grantee’s Termination of Service, the Grantee is a “specified employee” (as such
term is defined in Section 409A, but generally meaning one of the Company’s key
employees within the meaning of Code Section 416(i)), and the issuance of the
Common Stock pursuant to Section 4.1(b) is considered to be a “deferral of
compensation” (as such phrase is defined for purposes of Section 409A), the
Common Stock shall be issued to the Grantee on the earlier of (i) first day of
the seventh month after the Grantee’s “separation from service” with the Company
(as determined in accordance with Section 409A) and (ii) the Grantee’s death.
Section 4.2 -     Restrictive Covenant Agreement. The Grantee shall not be
entitled to receive the Performance Share Units unless the Grantee shall have
executed and delivered the Restrictive Covenant Agreement, substantially in the
form attached hereto as Exhibit A, and such shall be in full force and effect.
Section 4.3 -     Notice Period. The Grantee may terminate the Grantee’s
employment with the Company or a Subsidiary at any time for any reason by
delivery of notice to the Company at least [30/ 60/ 90] days in advance of the
date of termination (the “Notice Period”); provided, however, that no
communication, statement or announcement shall be considered to constitute such
notice of termination of the Grantee’s employment unless it complies with
Section 5.4 hereof and specifically recites that it is a notice of termination
of employment for purposes of this Agreement; and provided, further, that the
Company may waive any or all of the Notice Period, in which case the Grantee’s
employment with the Company or Subsidiary will terminate on the date determined
by the Company.
Section 4.4 -     Breach of Restrictive Covenant Agreement or Section 4.3.
Subject to Section 4.2, if the Grantee materially breaches any provision of the
Restrictive Covenant Agreement or Section 5.2 hereof, the Company may, among
other available remedies, determine that the Grantee (a) will forfeit any unpaid
portion of the Performance Share Units evidenced by this Agreement and (b) will
repay to the Company any portion of the Performance Share Units evidenced by
this Agreement previously paid to the Grantee.


4

--------------------------------------------------------------------------------




Section 4.5 -     Conditions to Issuance of Stock. The shares of Common Stock
deliverable hereunder may be either previously authorized but unissued shares or
issued shares that have been reacquired by the Company. Such shares shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificate or certificates (or other documentation that indicates
ownership) for shares of Common Stock granted hereunder prior to the fulfillment
of both of the following conditions:
(a)    The obtaining of approval or other clearance from any state or federal
governmental agency that the Committee, in its absolute discretion, determines
to be necessary or advisable; and
(b)    The lapse of such reasonable period of time following the grant as the
Committee may establish from time to time for administrative convenience
(subject to, and in compliance with the, the requirements of Section 409A).
Section 4.6 -     Rights as a Shareholder; Dividend Equivalents. The Grantee
shall not be, and shall not have any of the rights or privileges of, a
shareholder of the Company in respect of any Shares underlying Performance Share
Units evidenced by this Agreement unless and until certificates representing
such shares shall have been issued by the Company to Grantee or such ownership
has otherwise been indicated and documented by the Company. From and after the
Grant Date and until the earlier of (a) the time when the Performance Share
Units become nonforfeitable and are paid in accordance with this Article IV
hereof or (b) the time when the Grantee’s right to receive payment for the
Performance Share Units is forfeited in accordance with the provisions of this
Agreement, on the date that the Company pays a cash dividend (if any) to holders
of Shares generally, the Grantee shall be credited with additional Performance
Share Units equal to the quotient of (x) the product of (i) the dividend
declared per Share, multiplied by (ii) the number of Performance Share Units
evidenced by this Agreement (plus any previously-credited dividend equivalents),
divided by (y) the Fair Market Value of a Share on the date such dividend is
paid to shareholders, with any fractional Performance Share Units to be credited
in cash. Any amounts credited pursuant to the immediately preceding sentence
shall be subject to the same applicable terms and conditions (including vesting,
payment and forfeitability) as apply to the Performance Share Units based on
which the dividend equivalents were credited, and such additional Performance
Share Units shall be paid in Shares, and any fractional Performance Share Units
shall be paid in cash, in each case, at the same time as the Performance Share
Units to which they relate are paid.
Section 4.7 -     Restrictions. Performance Share Units granted pursuant to this
Agreement shall be subject to Section 5.9 of the Plan and all applicable
policies and guidelines of the Company that relate to (a) share ownership
requirements, or (b) recovery of compensation (i.e., clawbacks).
ARTICLE V
MISCELLANEOUS
Section 5.1 -     Administration. The Committee has the power to interpret the
Performance Share Units, the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee shall be final and


5

--------------------------------------------------------------------------------




binding upon the Grantee, the Company and all other interested persons. No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or the Performance
Share Units. In its absolute discretion, subject to applicable law, the Board
may at any time and from time to time exercise any and all rights and duties of
the Committee under the Plan and this Agreement.
Section 5.2 -     Performance Share Units Not Transferable. Neither the
Performance Share Units nor any interest or right therein or part thereof shall
be liable for the debts, contracts or engagements of the Grantee or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition is voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 5.2
shall not prevent transfers by will or by the applicable laws of descent and
distribution.
Section 5.3 -     Withholding. As of the date that all or a portion of the
Performance Share Units become settled pursuant to Section 4.1 hereof, the
Company will withhold a number of shares of Common Stock underlying the then
Vested Performance Share Units with a fair market value equal to the aggregate
amount required by law to be withheld by the Company in connection with such
vesting for applicable federal, state, local and foreign taxes of any kind. To
the extent taxes are to be withheld upon vesting for purposes of federal FICA,
FUTA or Medicare taxes, such withholding shall be taken from other income owed
by the Company to the Grantee and the Grantee hereby agrees to such withholding.
Section 5.4 -     Notices. Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Grantee shall be addressed to him
or her at the address set forth in the records of the Company. By a notice given
pursuant to this Section 5.4, either party may hereafter designate a different
address for notices to be given to him, her or it. Any notice which is required
to be given to the Grantee shall, if the Grantee is then deceased, be given to
the Grantee’s personal representative if such representative has previously
informed the Company of his, her or its status and address by written notice
under this Section 5.4. Any notice shall be deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service. Notwithstanding the foregoing, any notice
required or permitted hereunder from the Company to the Grantee may be made by
electronic means, including by electronic mail to the Company-maintained
electronic mailbox of the Grantee, and the Grantee hereby consents to receive
such notice by electronic delivery. To the extent permitted in an electronically
delivered notice described in the previous sentence, the Grantee shall be
permitted to respond to such notice or communication by way of a responsive
electronic communication, including by electronic mail.
Section 5.5 -     Information Sharing. Notwithstanding anything in this
Agreement to the contrary, nothing in this Agreement or the Restrictive Covenant
Agreement prevents the Grantee from providing, without prior notice to the
Company, information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations,
and for purpose of


6

--------------------------------------------------------------------------------




clarity the Grantee is not prohibited from providing information voluntarily to
the Securities and Exchange Commission pursuant to Section 21F of the Exchange
Act.
Section 5.6 -     Titles. Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
Section 5.7 -     Pronouns. The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.
Section 5.8 -     Applicability of Plan. The Performance Share Units and the
shares of Common Stock issued to the Grantee, if any, shall be subject to all of
the terms and provisions of the Plan, to the extent applicable to the
Performance Share Units and such shares. In the event of any conflict between
this Agreement and the Plan, the terms of the Plan shall control.
Section 5.9 -     Amendment. The Committee may amend this Agreement at any time,
provided that no such amendment shall materially impair the rights of the
Grantee unless reflected in a writing executed by the parties hereto that
specifically states that it is amending this Agreement.
Section 5.10 -     Severability. The invalidity or unenforceability of any
provision of the Plan or this Agreement shall not affect the validity or
enforceability of any other provision of the Plan or this Agreement, and each
provision of the Plan and this Agreement shall be severable and enforceable to
the extent permitted by law.
Section 5.11 -      Dispute Resolution. Any dispute or controversy arising under
or in connection with this Agreement shall be resolved by arbitration in St.
Louis, Missouri. Arbitrators shall be selected, and arbitration shall be
conducted, in accordance with the rules of the American Arbitration Association.
The Company shall pay or reimburse any legal fees in connection with such
arbitration in the event that the Grantee prevails on a material element of his
or her claim or defense. Payments or reimbursements of legal fees made under
this Section 5.10 that are provided during one calendar year shall not affect
the amount of such payments or reimbursements provided during a subsequent
calendar year, payments or reimbursements under this Section 5.10 may not be
exchanged or substituted for another form of compensation to the Grantee, and
any such reimbursement or payment will be paid within sixty (60) days after the
Grantee prevails, but in no event later than the last day of the Grantee’s
taxable year following the taxable year in which he incurred the expense giving
rise to such reimbursement or payment. This Section 5.10 shall remain in effect
throughout the Grantee’s employment with the Company and for a period of five
(5) years following the Grantee’s Termination of Service.
Section 5.12 -     Section 409A.
(a)    To the extent applicable, this Agreement is intended to comply with
Section 409A so that the income inclusion provisions of Section 409A(a)(1) of
the Code do not apply to Grantee, and this Agreement shall be construed,
interpreted and administered in a manner that is consistent with this intent and
the requirements for avoiding additional taxes or penalties under Section 409A.
Notwithstanding the foregoing, in no event shall the Company be liable for all
or any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Grantee on account of Section 409A.


7

--------------------------------------------------------------------------------




(b)    Except as permitted under Section 409A, any deferred compensation (within
the meaning of Section 409A) payable to a Grantee or for the Grantee’s benefit
under this Agreement and grants hereunder may not be reduced by, or offset
against, any amount owing by the Grantee to the Company or any of its
Subsidiaries.
(c)    In the event that the Company determines that any amounts payable
hereunder may be taxable to the Grantee under Section 409A prior to the payment
and/or delivery to the Grantee of such amount, the Committee may adopt such
amendments to the Agreement, and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Committee determines
necessary or appropriate to preserve the intended tax treatment of the benefits
provided by the Performance Share Units and this Agreement.
(d)    Notwithstanding any provision of this Agreement to the contrary, in light
of the uncertainty with respect to the proper application of Section 409A, the
Company reserves the right to make amendments to this Agreement and the terms of
the Performance Share Units as the Company deems necessary or desirable to avoid
the imposition of taxes or penalties under Section 409A. In any case, neither
the Company nor any of its affiliates will have any obligation to indemnify or
otherwise hold the Grantee harmless from any or all of such taxes or penalties.
Section 5.13 -     Governing Law. The laws of the State of Delaware shall govern
the interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.


Section 5.14 -     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Counterpart signatures to this Agreement
transmitted by facsimile, electronic mail, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.
Section 5.15 -     Acceptance of the Plan. The Grantee hereby acknowledges
receipt of a copy of the Plan and this Agreement. The Grantee has read and
understands the terms and provisions thereof, and accepts the Performance Share
Units subject to all the terms and conditions of the Plan and this Agreement.
The Grantee acknowledges that there may be adverse tax consequences upon the
vesting or settlement of the Performance Share Units and that the Grantee has
been advised to consult a tax advisor prior to such vesting or settlement.




[SIGNATURE PAGE FOLLOWS]


8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.


GRANTEE
 
PEABODY ENERGY CORPORATION




   
 
[NAME]
 




   
By:
 
 
Its:
 
 
 
 
 
Target number of Performance Share Units evidenced hereby: [______]
 
 
 





9

--------------------------------------------------------------------------------





Exhibit A
[Restrictive Covenant Agreement]


1

--------------------------------------------------------------------------------




Statement of Performance Goals
This Statement of Performance Goals applies to the Performance Share Units
granted to the Grantee on the Grant Date as evidenced by the Performance Share
Units Agreement between the Company and the Grantee (the “Agreement”).
Capitalized terms used in this Statement of Performance Goals that are not
specifically defined in this Statement of Performance Goals have the meanings
assigned to them in the Agreement or in the Plan, as applicable.
1.
Definitions. For purposes hereof, as determined by the Committee:

(a)
“Average Invested Capital” shall mean the sum of (i)(A) the total debt of the
Company and (B) the total equity of the Company, as determined using the
four-quarter average derived from balances reported in quarterly public filings,
minus (ii) Excess Cash.

(b)
“Environmental Reclamation” shall mean the amount of acres graded compared to
the amount of acres disturbed, whereas the term “graded” means returning the
land to the final contour grading prior to soil replacement and the term
“disturbed” means new acres impacted for mining purposes.

(c)
“Excess Cash” shall mean the Company’s unrestricted cash reserves, as determined
using the four-quarter average derived from balances reported in quarterly
public filings, minus $800 million, plus unused available liquidity under any
credit arrangements for each period.

(d)
“Net Operating Profit After Tax” shall mean the annual operating profit of the
Company, as publicly reported, excluding (i) the amortization of sales contracts
and (ii) any non-recurring charges associated with the early settlement or
termination of Company liabilities, mine closures, or employee separation
programs, and as adjusted by the amount of taxes paid or received for such year
in cash.

(e)
“Peer Group” shall mean the entities set forth on Exhibit A hereto. In terms of
mandatory adjustments to the Peer Group during the Performance Period: (i) if
any member of the Peer Group files for bankruptcy and/or liquidation, is
operating under bankruptcy protection, or is delisted from its primary stock
exchange because it fails to meet the exchange listing requirement, then such
entity will remain in the Peer Group, but RTSR for the Performance Period will
be calculated as if such entity achieved Total Shareholder Return placing it at
the bottom (chronologically, if more than one such entity) of the Peer Group;
(ii) if, by the last day of the Performance Period, any member of the Peer Group
has been acquired and/or is no longer existing as a public company that is
traded on its primary stock exchange (other than for the reasons as described in
subsection (i) above), then such entity will not remain in the Peer Group and
RTSR for the Performance Period will be calculated as if such entity had never
been a member of the Peer Group; and (iii) except as otherwise described in
subsection (i) and (ii) above, for purposes of this Statement of Performance
Goals, for each of the members of the Peer Group, such entity shall be deemed to
include



2

--------------------------------------------------------------------------------




any successor to all or substantially all of the primary business of such entity
at end of the Performance Period.
(f)
“Relative Total Shareholder Return” or “RTSR” shall mean the percentile rank of
the Company’s Total Shareholder Return as compared to (but not included in) the
Total Shareholder Returns of all members of the Peer Group, ranked in descending
order, at the end of the Performance Period.

(g)
“Return on Invested Capital” or ROIC” shall mean the quotient of Net Operating
Profit After Tax divided by Average Invested Capital for the applicable year in
the Performance Period.

(h)
“Total Shareholder Return” shall mean, with respect to each of the Common Stock
and the common stock of each of the members of the Peer Group, a rate of return
reflecting stock price appreciation, plus the reinvestment of dividends in
additional shares of stock, from the beginning of the Performance Period through
the end of the Performance Period. For purposes of calculating Total Shareholder
Return for each of the Company and the members of the Peer Group, the beginning
stock price will be based on the average of the twenty (20) trading days
immediately prior to the first day of the Performance Period on the principal
stock exchange on which the stock then traded and the ending stock price will be
based on the average of the twenty (20) trading days immediately prior to the
last day of the Performance Period on the principal stock exchange on which the
stock then trades.

2.
Calculation of Performance Share Units Earned. Eighty percent (80%) of the
target Performance Share Units award evidenced by this Agreement (the “ROIC
PSUs”) shall be earned based on achievement of ROIC during the Performance
Period and twenty percent (20%) of the target Performance Share Units award
evidenced by this Agreement (the “ENV PSUs”) shall be earned based on
achievement of Environmental Reclamation during the Performance Period.
Following the Performance Period, the Committee shall determine whether and to
what extent ROIC and Environmental Reclamation goals have been satisfied for the
Performance Period and shall determine the percentage of target Performance
Share Units that shall become Vested under the Agreement in accordance with the
following ROIC Performance Matrix and Environmental Reclamation Performance
Matrix, subject to Section 5 of this Statement of Performance Goals:

(a)
ROIC Performance Matrix. The percentage of target ROIC PSUs earned shall be
determined (rounded down to the nearest whole Performance Share Unit) based on
achievement of ROIC during the Performance Period (i.e., the average of ROIC for
2018, 2019 and 2020) as follows:





3

--------------------------------------------------------------------------------




Performance Level
ROIC for Performance Period
ROIC PSUs Earned
Below Threshold
 
0%
Threshold
 
50%
Target
 
100%
Maximum
 
200%



To the extent the ROIC Percentile Ranking is between the listed rankings, then
the percentage of target ROIC PSUs earned shall be determined using linear
interpolation.


(b)
Environmental Reclamation Performance Matrix. The percentage of target ENV PSUs
earned shall be determined (rounded down to the nearest whole Performance Share
Unit) based on achievement of Environmental Reclamation during the Performance
Period (i.e., the average of 2018 ratio, 2019 ratio and 2020 ratio) as follows:



Performance Level
Environmental Reclamation for Performance Period
ENV PSUs Earned
Below Threshold
 
0%
Threshold
 
50%
Target
 
100%
Maximum
 
200%



To the extent the Environmental Reclamation Percentile Ranking is between the
listed rankings, then the percentage of target ENV PSUs earned shall be
determined using linear interpolation.


3.
RTSR Modifier. Notwithstanding anything in this Statement of Performance Goals
to the contrary, the total number of Performance Share Units that become earned
pursuant to Section 2 of this Statement of Performance Goals (that is, the sum
of the Vested ROIC PSUs and Vested ENV PSUs) shall be adjusted, either upwards
or downwards, in accordance with the table below in the event that the Company’s
RTSR Percentile Ranking for the Performance Period is as follows:



RTSR Percentile Ranking
Payout Adjustment
Below 25th percentile
Decrease payout percentage by 25 percentage points
Between 25th and 75th percentile
0%
Above 75th percentile
Increase payout percentage by 25 percentage points





4

--------------------------------------------------------------------------------




provided, however, that in no event shall the Grantee earn more than 200% of the
target number of Performance Share Units evidenced by this Agreement after the
RTSR modifier is applied, and further, provided, that in no event shall the RTSR
modifier be applied to increase the total number of Performance Share Units that
become earned pursuant to Section 2 of this Statement of Performance Goals if
the Company’s Total Shareholder Return for the Performance Period is negative.


Exhibit B attached to this Statement of Performance Goals illustrates how the
RTSR modifier will be applied.




5

--------------------------------------------------------------------------------




EXHIBIT A


RTSR Peer Group Entities


 
Index/Ticker
Company
 
ARCA:KOL
VanEck Vectors Coal ETF
 
NYSE:ARCH
Arch Coal, Inc.
 
NYSE:CEIX
CONSOL Energy Inc.
 
NYSE:SXC
SunCoke Energy, Inc.
 
TSX:TECK.B
Teck Resources Limited
 
NYSE: CLD
Cloud Peak Energy Inc.
 
NYSE: HCC
Warrior Met Coal, LLC
 
ASX: NHC
New Hope Corporation Limited
 
ASX: WHC
Whitehaven Coal Limited
 
NasdaqGS:ARLP
Alliance Resource Partners, L.P.
 
OTCPK:CNTE
Contura Energy, Inc.
 
NYSE:FELP
Foresight Energy LP
 
NasdaqCM:HNRG
Hallador Energy Company
 
NYSE:NRP
Natural Resource Partners L.P.
 
ASX:S32
South32 Limited
 







6

--------------------------------------------------------------------------------




EXHIBIT B


Illustration of Application of RTSR Modifier


Assume the following facts for purposes of this illustration:


Target number of Performance Share Units:
25,000
Total number of Performance Share Units earned based on achievement of the ROIC
and Environmental Reclamation performance goals (expressed as a percentage),
prior to applying the RTSR modifier (the “Pre-Modifier Earned PSU Percentage”):
110% of target number of Performance Share Units (i.e., 27,500 Performance Share
Units)



Based on the facts set forth above, the RTSR modifier will be applied to the
Pre-Modifier PSUs as follows:


•
If the RTSR Percentile Ranking is less than the 25th percentile, the
Pre-Modifier Earned PSU Percentage is decreased by 25 percentage points, which
results in a total payout of 85% of the Target Number of Performance Share Units
(i.e., 21,250 PSUs).

•
If the RTSR Percentile Ranking is between the 25th percentile and 75th
percentile, the Pre-Modifier Earned PSU Percentage remains unchanged, which
results in a total payout of 110% of the Target Number of Performance Share
Units (i.e., 27,500 PSUs).

•
If the RTSR Percentile Ranking is greater than the 75th percentile, the
Pre-Modifier Earned PSU Percentage is increased by 25 percentage points, which
results in a total payout of 135% of the Target Number of Performance Share
Units (i.e., 33,750 PSUs).



7